Citation Nr: 0910819	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-25 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to 
September 1953, and he died in October 1998.  The appellant 
is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Regional Office (RO) that denied the appellant's claims for 
service connection for the cause of the Veteran's death, and 
for accrued benefits.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection 
was in effect for tinnitus, evaluated as 10 percent 
disabling; and for hearing loss, residual scar from a shell 
fragment wound of the left arm, and residuals of a shell 
fragment wound to the left face, with retained foreign body, 
each evaluated as noncompensable.  

2.  The Veteran died in October 1998 of sepsis, due to 
pulmonary embolism and deep venous thrombosis, with an 
additional significant condition of chronic obstructive 
pulmonary disease.  

3.  These disabilities were first documented many years after 
service, and are not clinically related to service.

4.  A service connected condition did not cause or materially 
contribute to the Veteran's death.

5.  The Veteran died in October 1998, and a claim for accrued 
benefits was not received until July 2003.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2008).

2.  The criteria for entitlement to payment to the appellant 
of accrued benefits have not been met.  38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000(c).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify an 
appellant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In a November 2003 letter, issued prior to the rating 
decision on appeal, and in an August 2006 letter, the RO 
provided notice to the appellant regarding what information 
and evidence is needed to substantiate a claim for service 
connection for the cause of the Veteran's death and DIC, as 
well as what information and evidence must be submitted by 
the appellant and what information and evidence will be 
obtained by VA.  While the notice does not fully comply with 
Hupp, supra, the appellant was informed of the Veteran's 
service-connected disabilities when she was sent a copy of 
the December 2003 rating action, and she has advised the VA 
of the treatment the Veteran received.  The Board concludes 
that the appellant had actual knowledge of the requirements 
for establishing service connection for the cause of the 
Veteran's death.  The statement of the case issued in June 
2006 also advised the appellant of how the VA determines a 
disability rating and assigns an effective date.  The case 
was last readjudicated in March 2007.  Thus, no prejudice 
will result by the adjudication of the claim.  

The Board notes that the August 2006 letter addressed the 
appellant's claim for accrued benefits.  In any event, a 
claim for accrued benefits is based on the evidence in the 
claims folder at the time of the Veteran's death.  The 
appellant was an active participant in the claims process and 
attempted to submit medical evidence to support the claim.  
However, there is no additional evidence that could be 
obtained to support the accrued benefits claim, and thus no 
prejudice will result from the Board adjudicating the claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2008).  
Moreover, here, the law and not the evidence is dispositive 
in that statutory and regulatory filing requirements 
regarding accrued claims have not been met.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board 
concludes that no further action is necessary under the VCAA, 
since all evidence needed to adjudicate the claim is of 
record.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, post service medical records, VA 
examination reports, and the death certificate. 

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The appellant has been an active 
participant in the claims process by submitting medical 
evidence.  Thus, the appellant has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Cause of death 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

To establish service connection for the cause of a veteran's 
death, the evidence 
must show that disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  For the service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather, 
it must be shown that there was a causal relationship.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death certificate discloses that the Veteran was 68 years 
old when he died in October 1998 of sepsis due to or as a 
consequence of pulmonary embolism and deep venous thrombosis.  
Chronic obstructive pulmonary disease was a significant 
condition contributing to, but not resulting in the 
underlying cause of death.  It was indicated that the 
interval between the onset of the pulmonary embolism and deep 
venous thrombosis and the Veteran's death had been weeks, and 
that that sepsis had had its onset "days" prior to his 
death.

At the time of the Veteran's death, service connection was in 
effect for tinnitus, evaluated as 10 percent disabling; 
hearing loss, evaluated as noncompensable; scar, residual of 
a shell fragment wound of the left arm, evaluated as 
noncompensable; and residuals of a shell fragment wound to 
the left face, with retained foreign body, evaluated as 
noncompensable.  The combined schedular rating was 10 
percent.

The appellant asserts that service connection is warranted 
for the cause of the Veteran's death.  She has not made any 
specific allegations other than listing cancer on the 
application, but argues that the Veteran had many 
disabilities.  In contrast, the evidence against the 
appellant's claim includes the service treatment records and 
the post-service medical evidence of record.  In this regard, 
the service treatment records are negative for complaints or 
findings relating to any condition involved in the Veteran's 
death, to include any cardiovascular, pulmonary, or renal 
conditions, or cancer.  Indeed, the first indication of any 
treatment following service is in the early 1980's, 
approximately 30 years after the Veteran's discharge from 
service.  An August 1996 VA hospital report reflects that the 
Veteran had a history of multiple vascular bypasses and 
grafts to the renal vessels, bilateral iliacs and femorals 
from 1990 to 1995, as well as several vascular surgeries.  

The terminal hospital summary noted diagnoses f respiratory 
failure, chronic obstructive pulmonary disease, possible lung 
cancer, multiple deep venous thrombosis, hypercoagulable 
state, acute renal failure, fluid overload, pneumonia, and 
supraventricular cardiac arrhythmias.

The fact remains that there is no medical evidence suggesting 
that any of the Veteran's service-connected disabilities 
contributed in any way to his death.  Similarly, the fatal 
pulmonary embolism and deep venous thrombosis, as well as 
chronic obstructive pulmonary disease, were initially 
demonstrated many years following service, and there is no 
objective evidence linking them to service.  
The Board concludes that the medical evidence of record is of 
greater probative value than the appellant's allegations 
regarding the cause of the Veteran's death.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
Veteran's death.  

	II.  Accrued benefits 

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."

Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued benefits 
so that a veteran's survivor may receive the full amount of 
an award for accrued benefits.  See The Veterans Benefits Act 
of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  This amendment is applicable only with respect to 
deaths occurring on or after December 16, 2003; thus, it is 
not applicable in the present case.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).the 
Federal Circuit concluded that, "for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits 
or else be entitled to them under an existing rating or 
decision."  The Federal 
Circuit noted that "a consequence of the derivative nature of 
the surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application."  Id. at 
1300.

Applications for accrued benefits must be filed within 1 year 
after the date of death.  38 C.F.R. § 3.1000(c).

In this case, the Veteran died in October 1998.  It is 
significant to point out that the appellant's claim for 
accrued benefits was not received until July 2003, nearly 
five years after the Veteran died.  In addition, the Board 
notes that the Veteran did not have a claim pending at the 
time of his death.  The Board observes that the RO 
adjudicated various claims in rating decisions in December 
1996 and July 1997.  He did not appeal either determination.  
Thus, the decisions had become final prior to his death.  
Since the appellant did not file her application for accrued 
benefits in a timely manner, and since the Veteran did not 
have a claim pending at his death, there is no basis on which 
the appellant's claim may be granted. 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  




ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to accrued benefits is denied.





____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


